Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint in this action alleging anticipatory breach of a lease agreement. Defendant presented proof establishing that he exercised his unqualified right to terminate the agreement on notice pursuant to an unconditional termination clause (see, Big Apple Car v City of New York, 204 AD2d 109, 111; Smith & Co. v Chapin Mfg. Works [appeal No. 1], 55 AD2d 1023), and plaintiff failed to submit evidence demonstrating the existence of a triable issue of fact. (Appeal from Order of Supreme Court, Oneida County, Tenney, J. — Summary Judgment.)
Present — Green, J. P., Lawton, Wisner, Callahan and Balio, JJ.